              IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF PUERTO RICO


 IN RE:                                     CASE NO. 19-01933 EAG

 IRVING      OSCAR    MIRANDA CHAPTER 13
 SANCHEZ
 XXX-XX-6586
 DIANA IVETTE RIOS PEREZ
 XXX-XX-1952
      Debtor


   ATTORNEY’S APPLICATION FOR ALLOWANCE OF COMPENSATION

Comes Now MIRIAM LOZADA RAMIREZ, Esq. , counsel for the debtors herein
and applicant in this matter, who respectfully files this application for allowance
of compensation and reimbursement of expenses, and represents as follows:

1. This application is submitted in compliance with the Guidelines of the U.S.
Trustee’s Office for the review of applications for professional compensation and
reimbursement of expenses.
2. Background:
a. Debtor filed this Chapter 13 case on April 8,2019 DE #1.
b. Since the filing of the petition, the debtor has complied with all disclosures and
amendments to schedules and plan as requested.
c. Debtor has timely funded plan except the month of November & December of
2019.
d. Trustee will file a report pending our application for fees.
e. no creditors have objected the confirmation of plan.
f. The undersigned counsel’s law offices has     performed work on behalf of the
debtor which should be compensated.
3. The hourly rates agreed to by applicant and debtor, disclosed in the referred
application for compensation are as follows:




                                                                                   1
Miriam Lozada Ramirez, Esq ;$200.00 per hour
Paralegal (Sandra Ocasio)   $ 75.00 per hour

These rates were based on the customary compensation charged by comparably
skilled practitioners in cases under Chapter 13 of Title 11 at the time of the
agreement. The Section 2016 Statement filed by counsel in this case contemplates
the need to file an application, and that time records would be maintained.


4.. Professional services for which allowance of compensation and reimbursement
of expenses payment is sought herein were performed during the period of June
5, 2018 to December 6, 2019.
5.. This is applicant’s first professional fee application. An    original deposit of
$500.00 was made by the debtor towards fees.
6. The status of the case, related to the services provided by the undersigned’s law
offices is; an amended plan was filed on 8/29/2019 No objections filed to the
amended plan.
7. Applicant provides an itemized description of services rendered with entries
organized in chronological order within each project category pursuant to the
Guidelines For Reviewing Applications For Compensation And reimbursement
Of Expenses Filed Under 11 USC §330.
This breakdown,      that consists of an Invoice, is filed and made part of this
application as Attachment I.
8. A summary the time spent is as follows:




 Task(proyect )                Time (tenths of an hour)   total

 Initial interview&            5.2                        $1,040.00
 consultation
 Case administration           5                          $1,000.00
 plan                          .80                        $160.00


                                                                                   2
     schedules                 .20                         $40.00
    Travel time                1.30                        130.00
    paralegal                  1.30                        65.00
    Total fee                                              $2435.00
    expenses1                                              $10.00
    Total hours                13.80 hours
    Original fee               $350.00
    deposit(applied)


    Total amount to be paid    $2435.00 minus $350.00=
                               2,085.00 plus expenses
                               in the amount of $10.00


7. I hereby certify that to the best of my professional knowledge, information and
belief formed after reasonable inquiry, the instant Application for Compensation
and Reimbursement of Expenses conforms with the Guidelines of the U.S. Trustee,
that the undersigned has read the application, and that the compensation and
expenses reimbursement requested herein were actual and necessary and have
been billed at rates in accordance with customary practices being these no less
favorable to the estate and the debtor than those customarily employed. I further
certify that the debtor has been given the opportunity to examine the enclosed
invoice.


WHEREFORE, applicant respectfully prays to this Honorable Court to enter an
order
allowing the compensation and reimbursement of necessary expenses sought
herein in the total amount of $2,485.00 and $10.00 for the reimbursement of
necessary expenses, from which the retainer of $350.00 has been deducted leaving
a balance of $2085.00 plus $10.00 in expenses incurred to be paid from funds that




1   Detailed list of services rendered & expenses submitted.


                                                                                3
the Chapter 13 Trustee will have on hand, as an administrative expense, upon
confirmation of the plan.


NOTICE TO CREDITORS AND PARTIES IN INTEREST

Within twenty-one (21) days after service as evidenced by the certification, and an
additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if your were served
by mail, any party against whom this paper has been served, or any other party to
the action who objects to the relief sought herein, shall serve and file an objection
or other appropriate response to this paper with the Clerk’s office of the U.S.
Bankruptcy Court for the District of Puerto Rico. If no objection or other response
is filed within the time allowed herein, the paper will be deemed unopposed and
may be granted unless: (I) the requested relief is forbidden by law; (ii) the
requested relief is against public policy; or (iii) in the opinion of the Court, the
interest of justice requires otherwise.

Respectfully submitted in Mayaguez, Puerto Rico, this December 6, 2019.

CERTIFICATE OF SERVICE
I hereby certify that on this same date I electronically filed the above document with the
Clerk of the Court using ECF systems which sent a notification of such filing to al those
who have registered for receipt of notice by electronic mail. I further certify that I have
served to the US Trustee, ustpregion21.hr.ecf@usdoj.gov and, and by depositing true and
exact copies thereof in the United States mail; postage prepaid to the non CM/ECF
participants.
                            S/MIRIAM S. LOZADA RAMIREZ
                                      USD208403
                               ATTORNEY FOR DEBTOR
                                   TEL 787-834-3004
                                   Fax (787)986-7346
                               miriamlozada@gmail.com

                                  POSTAL ADRESS:
                                 PASEO LOS ROBLES
                                  3020 JOSE MONGE
                                 MAYAGUEZ, PR 00682




                                                                                         4
Client Time By Project
Print | Close Window

Client: IRVING MIRANDA SANCHEZ

Time Date Range: 1/1/2018    through 12/6/2019     Refresh



             Client                                               Net
 Date                  Project             Description                  Rate     Amount    Invoiced Uninvoiced
             Name                                                 Hours

                                           REVIEW NOTICE OF
                                           APPOINTMENF
                                           INTERIM TRUSTEE
                                           ALEJANDRO
                                           OLIVERAS
                                           RIVERAALEJANDRO
                                           OLIVERAS RIVERA,
             IRVING                        with 341(a) meeting
 4/9/2019    MIRANDA CASE ADM              to be held on          0.20   $200.00 $40.00    $0.00    $40.00
             SANCHEZ                       05/13/2019 at 09:00
                                           AM at LA RAMBLA
                                           PLAZA TOWER, SUITE
                                           201-A, 606 TITO
                                           CASTRO AVENUE
                                           PONCE PR EMAIL &
                                           CALLED DEBTOR FOR
                                           NOTICE

                                           REVIEW AMENDED
                                           Notice to creditors:
                                           341(a) meeting to be
                                           held on 5/17/2019 at
             IRVING                        09:00 AM at LA
 4/17/2019   MIRANDA CASE ADM              RAMBLA PLAZA           0.20   $200.00 $40.00    $0.00    $40.00
             SANCHEZ                       TOWER, SUITE 201-A,
                                           606 TITO CASTRO
                                           AVENUE PONCE PR.
                                           EMAIL & CALLED
                                           DEBTOR

                                           MOTION TO INFORM
             IRVING                        CORRECT PHYSICAL
 4/23/2019   MIRANDA CASE ADM              AND POSTAL             0.20   $200.00 $40.00    $0.00    $40.00
             SANCHEZ                       ADDRESS OF
                                           DEBTORS

                                           REVIEW NOTICE OF
                                           APPEARANCE AND
             IRVING                        REQUEST FOR
 5/8/2019    MIRANDA CASE ADM              NOTICE FILED BY        0.10   $200.00 $20.00    $0.00    $20.00
             SANCHEZ                       JUAN A CUYAR COBB
                                           ON BEHALF OF
                                           SCOTIABANK PR

             IRVING                        APPEARANCE AT 341
 5/17/2019   MIRANDA CASE ADM              MEETING OF             1.00   $200.00 $200.00   $0.00    $200.00
             SANCHEZ                       CREDITORS

 5/20/2019   IRVING  CASE ADM              REVIEW MINUTES OF      0.20   $200.00 $40.00    $0.00    $40.00
             MIRANDA                       341 MEETING
            SANCHEZ            (CLOSED) AND
                               TRUSTEE'S
                               RECOMMENDATION
                               FOR CONFIRMATION:
                               NOT RECOMMENDS
                               PLAN DATED
                               4/4/20191 Debtor
                               was notified by
                               employer, Municipio
                               de Anasco that his
                               shift was reduced to
                               6.5 hours daily.
                               Provide evidence and
                               amend Schedule I.

                               REVIEW MINUTES OF
                               CONFIRMATION Plan
                               not confirmed.
                               Confirmation hearing
            IRVING             continued to
6/21/2019   MIRANDA CASE ADM   9/19/2019 at 09:30   0.10     $200.00 $20.00    $0.00   $20.00
            SANCHEZ            AM at US
                               BANKRUPTCY COURT
                               NOTICE TO DEBTORS
                               VIA EMAIL &
                               TELEPHONE CALL

                               RECOMMENDATION
                               FOR CONFIRMATION:
                               NOT RECOMMEND
                               PLAN 7-3-20191.
                               Debtor was notified
                               by employer,
                               Municipio de Anasco
            IRVING
                               that his shift was
7/17/2019   MIRANDA CASE ADM                        0.30     $200.00 $60.00    $0.00   $60.00
                               reduced to 6.5 hours
            SANCHEZ
                               daily. counsel made
                               numerous calls &
                               emails, debtor
                               ascertain there has
                               been no reduction of
                               income. counsel
                               requested evidence

                               RECOMMENDATION
                               FOR CONFIRMATION:
                               NOT RECOMMEND
                               PLAN 8-29-2019
                               (AMENDED
            IRVING             REPORT)1. Debtor
9/11/2019   MIRANDA CASE ADM   was notified by      0.50     $200.00 $100.00   $0.00   $100.00
            SANCHEZ            employer, Municipio
                               de Anasco that his
                               shift was reduced to
                               6.5 hours daily.
                               Amended Schedule I
                               accordingly.

                               UPLOAD UNSWORN
                               STATEMENT AND
            IRVING
                               PAYSTUBS FROM
9/12/2019   MIRANDA CASE ADM                      0.20       $200.00 $40.00    $0.00   $40.00
                               DEBTOR, HIS INCOME
            SANCHEZ
                               HAS NOT BEEN
                               REDUCED.

9/17/2019   IRVING  CASE ADM   REVIEW ORDER AND       0.10   $200.00 $20.00    $0.00   $20.00
            MIRANDA            NOTICE: THE
            SANCHEZ                        DEBTORS REQUEST
                                           TO CONTINUE THE
                                           HEARING ON
                                           CONFIRMATION
                                           SCHEDULE FOR
                                           SEPTEMBER 19, 2019

                                           RECOMMENDATIN
            IRVING
                                           FOR CONFIRMATION:
9/17/2019   MIRANDA CASE ADM                                 0.50        $200.00 $100.00    $0.00   $100.00
                                           NOT RECOMMEND
            SANCHEZ
                                           PLAN 8-29-2019

                                           MOTION
                                           REQUESTING
            IRVING
                                           CONTINUANCE OF
9/17/2019   MIRANDA CASE ADM                                     0.20    $200.00 $40.00     $0.00   $40.00
                                           CONFIRMATION
            SANCHEZ
                                           HEARING SET FOR
                                           SEPTEMBER 19, 2019

                                           RECOMMENDATION
                                           FOR CONFIRMATION:
                                           NOT RECOMMEND
            IRVING
                                           PLAN 8-29-2019ER:
9/17/2019   MIRANDA CASE ADM                                     0.10    $200.00 $20.00     $0.00   $20.00
                                           Unsworn certification
            SANCHEZ
                                           submitted to Trustee
                                           must be file with
                                           court.

                                           notice ofconfirmation
            IRVING                         hearing rescheduled
9/20/2019   MIRANDA CASE ADM               for December 19,      0.10    $200.00 $20.00     $0.00   $20.00
            SANCHEZ                        2019 at 9:30 AM at
                                           the United States

            IRVING
                                           prepare request for
12/6/2019   MIRANDA CASE ADM                                     1.00    $200.00 $200.00    $0.00   $200.00
                                           fees
            SANCHEZ

SUBTOTAL                                                         5.00             $1,000.00 $0.00   $1,000.00

                                           Initial Interview w/
                                           client to evaluate
                                           Income & HH
                                           expenses, assets &
            IRVING                         liabilities; Assessed
                    initial
6/5/2018    MIRANDA                        possibility of C7 &/or 2.10   $200.00 $420.00    $0.00   $420.00
                    interview/counseling
            SANCHEZ                        chapter 13; discussed
                                           attorney fees.signed
                                           contract, review
                                           credit report, start
                                           draft schedules

                                           review docs,
                                           valuations, review
                                           contract for
            IRVING
                    initial                ch13,review credit
4/4/2019    MIRANDA                                              3.10    $200.00 $620.00    $0.00   $620.00
                    interview/counseling   report, redraft
            SANCHEZ
                                           schedules & plan.
                                           signed petition &
                                           plan

SUBTOTAL                                                         5.20             $1,040.00 $0.00   $1,040.00

                                           review documents
            IRVING
                                           ,scan & upload
12/6/2019   MIRANDA paralegal                                    1.30    $50.00   $65.00    $0.00   $65.00
                                           scanned documents
            SANCHEZ
                                           to trustee
SUBTOTAL                                                1.30            $65.00    $0.00   $65.00

                                  AMENDED CHAPTER
                                  13 PLAN DATED
            IRVING
                                  7/3/2019 SECTION
7/3/2019    MIRANDA PLAN                                0.50    $200.00 $100.00   $0.00   $100.00
                                  3.1 Maintenance of
            SANCHEZ
                                  payments and cure
                                  of default, if any.

                                  AMENDED CHAPTER
            IRVING
                                  13 PLAN DATED
8/29/2019   MIRANDA PLAN                                0.30    $200.00 $60.00    $0.00   $60.00
                                  8/29/2019. section
            SANCHEZ
                                  3.1 reviewed

SUBTOTAL                                                0.80            $160.00   $0.00   $160.00

                                  AMENDED SCHEDULE
            IRVING
                                  A/B: PROPERTY FOR
6/13/2019   MIRANDA SCHEDULES                          0.20     $200.00 $40.00    $0.00   $40.00
                                  INDIVIDUAL:schedule
            SANCHEZ
                                  a/b tax refund 2018.

SUBTOTAL                                                0.20            $40.00    $0.00   $40.00

            IRVING
5/17/2019   MIRANDA travel time   travel to ponce       1.30    $100.00 $130.00   $0.00   $130.00
            SANCHEZ

SUBTOTAL                                                1.30            $130.00   $0.00   $130.00

GRAND TOTAL                                             13.80           $2,435.00 $0.00   $2,435.00
Expense List
Print | Close Window


                                                                            Unit
 Date        Client Name      Project   Type       Description   Quantity            Amount
                                                                            Amount

             IRVING MIRANDA   travel               TRAVEL
 5/17/2019                              GASOLINE                                     $10.00
             SANCHEZ          time                 EXPENSE

  TOTALS                                                                             $10.00
                                       dashboard       my account      help     reports      export      feedback        tell a friend   sign 'miriam57' out




Clients     Projects       Time        Calendar View      Expenses        Summary Report          Invoicing & A/R          My Time59



 Time Records                                                                                                                            New Time Record



 Time record updated for 12/6/2019, for IRVING MIRANDA SANCHEZ.
 paralegal ($50.00)    time 1.30


   13.80 hours for IRVING MIRANDA SANCHEZ                        for 6/1/2018           through 12/31/2019            Refresh



 Printable Time List (Un-Invoiced) (By Timekeeper) (N/C) | Printable Billing List (By Client) (By Timekeeper) (N/C)



   Edit       Date Sort            Project Sort                                 Hours     Start   End    Desc

                                                                                                         Initial Interview w/ client to evaluate Income & HH
                                                                                                         expenses, assets & liabilities; Assessed possibility
   Edit    TU 6/5/2018         initial interview/counseling                     2.10                     of C7 &/or chapter 13; discussed attorney
                                                                                                         fees.signed contract, review credit report, start
                                                                                                         draft schedules

                                                                                                         review docs, valuations, review contract for
   Edit    TH 4/4/2019         initial interview/counseling                     3.10                     ch13,review credit report, redraft schedules &
                                                                                                         plan. signed petition & plan

                                                                                                         REVIEW NOTICE OF APPOINTMENF INTERIM
                                                                                                         TRUSTEE ALEJANDRO OLIVERAS RIVERAALEJANDRO
                                                                                                         OLIVERAS RIVERA, with 341(a) meeting to be held
   Edit    TU 4/9/2019         CASE ADM                                         0.20
                                                                                                         on 05/13/2019 at 09:00 AM at LA RAMBLA PLAZA
                                                                                                         TOWER, SUITE 201-A, 606 TITO CASTRO AVENUE
                                                                                                         PONCE PR EMAIL & CALLED DEBTOR FOR NOTICE

                                                                                                         REVIEW AMENDED Notice to creditors: 341(a)
                                                                                                         meeting to be held on 5/17/2019 at 09:00 AM at LA
   Edit    WE 4/17/2019        CASE ADM                                         0.20                     RAMBLA PLAZA TOWER, SUITE 201-A, 606 TITO
                                                                                                         CASTRO AVENUE PONCE PR. EMAIL & CALLED
                                                                                                         DEBTOR

                                                                                                         MOTION TO INFORM CORRECT PHYSICAL AND
   Edit    TU 4/23/2019        CASE ADM                                         0.20
                                                                                                         POSTAL ADDRESS OF DEBTORS

                                                                                                         REVIEW NOTICE OF APPEARANCE AND REQUEST
   Edit    WE 5/8/2019         CASE ADM                                         0.10                     FOR NOTICE FILED BY JUAN A CUYAR COBB ON
                                                                                                         BEHALF OF SCOTIABANK PR

   Edit    FR 5/17/2019        CASE ADM                                         1.00                     APPEARANCE AT 341 MEETING OF CREDITORS

   Edit    FR 5/17/2019        travel time                                      1.30                     travel to ponce

                                                                                                         REVIEW MINUTES OF 341 MEETING (CLOSED) AND
                                                                                                         TRUSTEE'S RECOMMENDATION FOR
                                                                                                         CONFIRMATION: NOT RECOMMENDS PLAN DATED
   Edit    MO 5/20/2019        CASE ADM                                         0.20                     4/4/20191 Debtor was notified by employer,
                                                                                                         Municipio de Anasco that his shift was reduced to
                                                                                                         6.5 hours daily. Provide evidence and amend
                                                                                                         Schedule I.

                                                                                                         AMENDED SCHEDULE A/B: PROPERTY FOR
   Edit    TH 6/13/2019        SCHEDULES                                        0.20
                                                                                                         INDIVIDUAL:schedule a/b tax refund 2018.

                                                                                                         REVIEW MINUTES OF CONFIRMATION Plan not
                                                                                                         confirmed. Confirmation hearing continued to
   Edit    FR 6/21/2019        CASE ADM                                         0.10                     9/19/2019 at 09:30 AM at US BANKRUPTCY COURT
                                                                                                         NOTICE TO DEBTORS VIA EMAIL & TELEPHONE
                                                                                                         CALL

                                                                                                         AMENDED CHAPTER 13 PLAN DATED 7/3/2019
   Edit    WE 7/3/2019         PLAN                                             0.50                     SECTION 3.1 Maintenance of payments and cure of
                                                                                                         default, if any.
  Edit   WE 7/17/2019   CASE ADM    0.30   RECOMMENDATION FOR CONFIRMATION: NOT
                                           RECOMMEND PLAN 7-3-20191. Debtor was notified
                                           by employer, Municipio de Anasco that his shift
                                           was reduced to 6.5 hours daily. counsel made
                                           numerous calls & emails, debtor ascertain there
                                           has been no reduction of income. counsel
                                           requested evidence

                                           AMENDED CHAPTER 13 PLAN DATED 8/29/2019.
  Edit   TH 8/29/2019   PLAN        0.30
                                           section 3.1 reviewed

                                           RECOMMENDATION FOR CONFIRMATION: NOT
                                           RECOMMEND PLAN 8-29-2019 (AMENDED
  Edit   WE 9/11/2019   CASE ADM    0.50   REPORT)1. Debtor was notified by employer,
                                           Municipio de Anasco that his shift was reduced to
                                           6.5 hours daily. Amended Schedule I accordingly.

                                           UPLOAD UNSWORN STATEMENT AND PAYSTUBS
  Edit   TH 9/12/2019   CASE ADM    0.20   FROM DEBTOR, HIS INCOME HAS NOT BEEN
                                           REDUCED.

                                           MOTION REQUESTING CONTINUANCE OF
  Edit   TU 9/17/2019   CASE ADM    0.20   CONFIRMATION HEARING SET FOR SEPTEMBER 19,
                                           2019

                                           REVIEW ORDER AND NOTICE: THE DEBTORS
                                           REQUEST TO CONTINUE THE HEARING ON
  Edit   TU 9/17/2019   CASE ADM    0.10
                                           CONFIRMATION SCHEDULE FOR SEPTEMBER 19,
                                           2019

                                           RECOMMENDATION FOR CONFIRMATION: NOT
                                           RECOMMEND PLAN 8-29-2019ER: Unsworn
  Edit   TU 9/17/2019   CASE ADM    0.10
                                           certification submitted to Trustee must be file with
                                           court.

                                           RECOMMENDATIN FOR CONFIRMATION: NOT
  Edit   TU 9/17/2019   CASE ADM    0.50
                                           RECOMMEND PLAN 8-29-2019

                                           notice ofconfirmation hearing rescheduled for
  Edit   FR 9/20/2019   CASE ADM    0.10   December 19, 2019 at 9:30 AM at the United
                                           States

                                           review documents ,scan & upload scanned
  Edit   FR 12/6/2019   paralegal   1.30
                                           documents to trustee

  Edit   FR 12/6/2019   CASE ADM    1.00   prepare request for fees


23 Record(s)
IRVING OSCAR MIRANDA-SANCHEZ   THD/CBNA
RR 4 BOX 8169                  PO BOX 6497
MAYAGUEZ, PR 00680             SIOUX FALLS, SD 57117

     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




DIANA IVETTE RIOS-PEREZ
RR 4 BOX 8169
MAYAGUEZ, PR 00680




MIRIAM LOZADA RAMIREZ
MIRIAM LOZADA RAMIREZ
URB PASEO LOS ROBLES
3020 JOSE MONGE
MAYAGUEZ, PR 00682-2000

BANCO POPULAR
PO BOX 362708
SAN JUAN, PR 00936




BAXTER CREDIT UNION
PO BOX 195596
SAN JUAN, PR 00919-1009




SCOTIABANK DE PUERTO R
290 JESUS T PINERO AVE
HATO REY, PR 00919




SYNCB/CCSUMT
C/O PO BOX 965068
ORLANDO, FL 32896




SYNCB/MC
PO BOX 965005
ORLANDO, FL 32896




SYNCB/SAMS
PO BOX 965005
ORLANDO, FL 32896




SYNCB/SAMS CLUB
PO BOX 965005
ORLANDO, FL 32896
